Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No.10,997,692. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-20, recites features/limitations of instant application.
Instant application
Reference.
Claim limitation..

1. A method of producing a crop candidate for a graphical digital image, the method comprising: identifying, for an input image, a first crop candidate and a second crop candidate, wherein the first crop candidate and the second crop candidate encompass first and second portions of the input image; generating a first ROI that encompasses a first portion of the input image having visual content indicated by saliency data for the input image; computing a first evaluation score for the first crop candidate and a second evaluation score for the second crop candidate, wherein each evaluation score indicates a preservation, by a respective crop candidate, of the visual content that is included in at least the first ROI; generating, based on the first evaluation score and the second evaluation score, a selected set of crop candidates that includes the first crop candidate and that excludes the second crop candidate; and providing the selected set of crop candidates.









2. The method of claim 1, wherein the saliency data comprises (i) an eye fixation saliency map indicating a region of the input image that is likely to receive visual attention, and (ii) an object saliency map indicating a location of an object depicted in the input image.

3. The method of claim 1, wherein each evaluation score is computed from a composition preservation score indicating a relative crop position of the first ROI with respect to the respective crop candidate.





4. The method of claim 3, further comprising computing a content preservation score by performing operations comprising: determining a ratio between a total area of the first ROI and an overlapping area that is included in the first ROI and in the respective crop candidate; determining, based on the ratio, that the first ROI is encompassed by the respective crop candidate; and determining a quantity of ROIs based on a summation of the ratio and an additional ratio indicating an additional ROI in an ROI ensemble that is encompassed by the respective crop candidate.

5. The method of claim 4, further comprising computing the content preservation score by performing operations comprising: determining a ratio between a total area of a second ROI and an overlapping area that is included in the second ROI and in the respective crop candidate; determining, based on the ratio, that the respective crop candidate incompletely encompasses the second ROI; and responsive to determining that the respective crop candidate incompletely encompasses the second ROI, computing the content preservation score based on a summation between (i) the quantity of ROIs that are encompassed by the respective crop candidate, and (ii) the ratio.

6. The method of claim 3, further comprising computing the composition preservation score by performing operations comprising: determining the relative crop position of the first ROI by computing a first distance between an edge of the first ROI to an edge of the respective crop candidate and a second distance between an additional edge of the first ROI to an additional edge of the respective crop candidate; determining a relative frame position of the first ROI by computing a third distance between the edge of the first ROI to an edge of a frame of the input image and a fourth distance between the additional edge of the first ROI to an additional edge of the frame of the input image; and determining a difference between the relative frame position and the relative crop position.

7. The method of claim 3, further comprising computing the composition preservation score by determining a sum of (i) the relative crop position of the first ROI and (ii) an additional relative crop position of a second ROI with respect to the respective crop candidate.


10. A non-transitory computer-readable medium embodying program code for producing a crop candidate for a graphical digital image, the program code comprising instructions which, when executed by a processor, cause the processor to perform operations comprising: identifying, for an input image, a first crop candidate and a second crop candidate, wherein the first crop candidate and the second crop candidate encompass a first portion and a second portion of the input image; generating one or more regions of interest (ROI), wherein each of the one or more ROI have visual content indicated by saliency data for the input image; computing a first evaluation score for the first crop candidate and a second evaluation score for the second crop candidate, wherein each evaluation score indicates a representation, by a respective crop candidate, of the visual content included in the one or more ROI; generating, based on the first evaluation score and the second evaluation score, a selected set of crop candidates that includes the first crop candidate and that excludes the second crop candidate; and providing the selected set of crop candidates.







11. The non-transitory computer-readable medium of claim 10, wherein the saliency data comprises (i) an eye fixation saliency map indicating a region of the input image that is likely to receive visual attention, and (ii) an object saliency map indicating a location of an object depicted in the input image.

12. The non-transitory computer-readable medium of claim 10, wherein computing the first evaluation score further comprises: computing a content preservation score indicating a set of ROIs, of the one or more ROIs, that are encompassed by the first crop candidate; and computing a composition preservation score indicating a relative crop position of a first ROI of the one or more ROIs with respect to the first crop candidate, wherein the first evaluation score is based on a combination of a content preservation score and the composition preservation score.

13. The non-transitory computer-readable medium of claim 12, wherein computing the content preservation score further comprises: determining a ratio between a total area of the first ROI and an overlapping area that is included in the first ROI and in the respective crop candidate; determining, based on the ratio, that the first ROI is encompassed by the respective crop candidate; and determining the quantity of ROIs based on a summation of the ratio and an additional ratio indicating an additional ROI that is encompassed by the respective crop candidate.

14. The non-transitory computer-readable medium of claim 12, wherein computing the composition preservation score further comprises: determining the relative crop position of the first ROI by computing a first distance between an edge of the first ROI to an edge of the respective crop candidate and a second distance between an additional edge of the first ROI to an additional edge of the respective crop candidate; determining a relative frame position of the first ROI by computing a third distance between the edge of the first ROI to an edge of a frame of the input image and a fourth distance between the additional edge of the first ROI to an additional edge of the frame of the input image; and determining a difference between the relative frame position and the relative crop position.


15. A system for producing a crop candidate for a graphical digital image, the system comprising: a processor configured for identifying, for an input image, a first crop candidate and a second crop candidate, wherein the first crop candidate and the second crop candidate each encompass portions of the input image; a means for generating at least one region of interest (ROI), wherein the at least one ROI encompasses a first portion of the input image, the at least one ROI having visual content indicated by saliency data for the input image; and a means for computing a first evaluation score for the first crop candidate and a second evaluation score for the second crop candidate, wherein each evaluation score indicates a representation, by a respective crop candidate, of the visual content included in the at least one ROI; wherein the processor is further configured for: generating, based on the first evaluation score and the second evaluation score, a selected set of crop candidates that includes the first crop candidate and that excludes the second crop candidate; and providing the selected set of crop candidates.





16. The system of claim 15, wherein the saliency data comprises (i) an eye fixation saliency map indicating a region of the input image that is likely to receive visual attention, and (ii) an object saliency map indicating a location of an object depicted in the input image.

Claim.
1. A method of producing a crop candidate for a graphical digital image, the method comprising: identifying, for an input image, a first crop candidate and a second crop candidate, wherein the first crop candidate and the second crop candidate encompass different portions of the input image; generating an ensemble of multiple regions of interest (ROI ensemble), wherein a first ROI of the ROI ensemble encompasses a first portion of the input image having visual content indicated by saliency data for the input image, 

and a second ROI of the ROI ensemble encompasses a second portion of the input image having different visual content indicated by the saliency data for the input image; computing a first evaluation score for the first crop candidate and a second evaluation score for the second crop candidate, wherein each evaluation score indicates a preservation, by a respective crop candidate, of the visual content that is included in a combination of at least the first ROI and the second ROI; generating, based on the first evaluation score and the second evaluation score, a selected set of crop candidates that includes the first crop candidate and that excludes the second crop candidate; and providing the selected set of crop candidates to an image editing application.

2. The method of claim 1, wherein the saliency data comprises (i) an eye fixation saliency map indicating a region of the input image that is likely to receive visual attention, and (ii) an object saliency map indicating a location of an object depicted in the input image.

3. The method of claim 1, wherein each evaluation score is computed from a combination of: (i) a content preservation score indicating a quantity of ROIs, of the multiple ROIs in the ROI ensemble, that are encompassed by the respective crop candidate, and (ii) a composition preservation score indicating a relative crop position of the first ROI with respect to the respective crop candidate.

4. The method of claim 3, further comprising computing the content preservation score by performing operations comprising: determining a ratio between a total area of the first ROI and an overlapping area that is included in the first ROI and in the respective crop candidate; determining, based on the ratio, that the first ROI is encompassed by the respective crop candidate; and determining the quantity of ROIs based on a summation of the ratio and an additional ratio indicating an additional ROI in the ROI ensemble that is encompassed by the respective crop candidate.

5. The method of claim 3, further comprising computing the content preservation score by performing operations comprising: determining a ratio between a total area of the second ROI and an overlapping area that is included in the second ROI and in the respective crop candidate; determining, based on the ratio, that the respective crop candidate incompletely encompasses the second ROI; and responsive to determining that the respective crop candidate incompletely encompasses the second ROI, computing the content preservation score based on a summation between (i) the quantity of ROIs that are encompassed by the respective crop candidate, and (ii) the ratio.

16. The method of claim 3, further comprising computing the composition preservation score by performing operations comprising: determining the relative crop position of the first ROI by computing a first distance between an edge of the first ROI to an edge of the respective crop candidate and a second distance between an additional edge of the first ROI to an additional edge of the respective crop candidate; determining a relative frame position of the first ROI by computing a third distance between the edge of the first ROI to an edge of a frame of the input image and a fourth distance between the additional edge of the first ROI to an additional edge of the frame of the input image; and determining a difference between the relative frame position and the relative crop position.

7. The method of claim 3, further comprising computing the composition preservation score by determining a sum of (i) the relative crop position of the first ROI and (ii) an additional relative crop position of the second ROI with respect to the respective crop candidate.

10. A non-transitory computer-readable medium embodying program code for producing a crop candidate for a graphical digital image, the program code comprising instructions which, when executed by a processor, cause the processor to perform operations comprising: identifying, for an input image, a first crop candidate and a second crop candidate, wherein the first crop candidate and the second crop candidate encompass different portions of the input image; generating an ensemble of multiple regions of interest (ROI ensemble), wherein a first ROI of the ROI ensemble encompasses a first portion of the input image and a second ROI of the ROI ensemble encompasses a second portion of the input image, the first ROI and the second ROI each having visual content indicated by saliency data for the input image; computing a first evaluation score for the first crop candidate and a second evaluation score for the second crop candidate, wherein each evaluation score indicates a representation, by a respective crop candidate, of the visual content included in a combination of at least the first ROI and the second ROI; generating, based on the first evaluation score and the second evaluation score, a selected set of crop candidates that includes the first crop candidate and that excludes the second crop candidate; and providing the selected set of crop candidates to an image editing application.



11. The non-transitory computer-readable medium of claim 10, wherein the saliency data comprises (i) an eye fixation saliency map indicating a region of the input image that is likely to receive visual attention, and (ii) an object saliency map indicating a location of an object depicted in the input image.

12. The non-transitory computer-readable medium of claim 10, wherein computing the first evaluation score further comprises: computing a content preservation score indicating a quantity of ROIs, of the multiple ROIs in the ROI ensemble, that are encompassed by the first crop candidate; and computing a composition preservation score indicating a relative crop position of the first ROI with respect to the first crop candidate, wherein the first evaluation score is based on a combination of the content preservation score and the composition preservation score.

13. The non-transitory computer-readable medium of claim 12, wherein computing the content preservation score further comprises: determining a ratio between a total area of the first ROI and an overlapping area that is included in the first ROI and in the respective crop candidate; determining, based on the ratio, that the first ROI is encompassed by the respective crop candidate; and determining the quantity of ROIs based on a summation of the ratio and an additional ratio indicating an additional ROI in the ROI ensemble that is encompassed by the respective crop candidate.

14. The non-transitory computer-readable medium of claim 12, wherein computing the composition preservation score further comprises: determining the relative crop position of the first ROI by computing a first distance between an edge of the first ROI to an edge of the respective crop candidate and a second distance between an additional edge of the first ROI to an additional edge of the respective crop candidate; determining a relative frame position of the first ROI by computing a third distance between the edge of the first ROI to an edge of a frame of the input image and a fourth distance between the additional edge of the first ROI to an additional edge of the frame of the input image; and determining a difference between the relative frame position and the relative crop position.

15. A system for producing a crop candidate for a graphical digital image, the system comprising: a processor configured for identifying, for an input image, a first crop candidate and a second crop candidate, wherein the first crop candidate and the second crop candidate encompass different portions of the input image; a means for generating an ensemble of multiple regions of interest (ROI ensemble), wherein a first ROI of the ROI ensemble encompasses a first portion of the input image and a second ROI of the ROI ensemble encompasses a second portion of the input image, the first ROI and the second ROI each having visual content indicated by saliency data for the input image; and a means for computing a first evaluation score for the first crop candidate and a second evaluation score for the second crop candidate, wherein each evaluation score indicates a representation, by a respective crop candidate, of the visual content included in a combination of at least the first ROI and the second ROI; wherein the processor is further configured for: generating, based on the first evaluation score and the second evaluation score, a selected set of crop candidates that includes the first crop candidate and that excludes the second crop candidate; and providing the selected set of crop candidates to an image editing application.

16. The system of claim 15, wherein the saliency data comprises (i) an eye fixation saliency map indicating a region of the input image that is likely to receive visual attention, and (ii) an object saliency map indicating a location of an object depicted in the input image.


Explaining of the difference for ODP…


Further:

Patent claims 8-9 recites features/limitations of claims 8-9 of instant application respectively.
Patent claims 17-20 recites features/limitations of claims 17-20 of instant application respectively.

Allowable Subject Matter
2.		The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 would be in allowable condition, if applicant overcome the double patenting rejection.
Reasons for Allowance
3.		The following is an examiner’s statement of reasons for allowance: the closest prior art of CHOE et al. Pub.No: 20140267435A1, relates to an image editing method, and more particularly, to a method of editing an image based on a composition of a subject.[0003], further CHOE teaches “in a screen of the touch screen 190, a first cropped image 615 according to the first composition area 610, a second cropped image 625 according to the second composition area 620, and a third cropped image 635 according to the third composition area 630 may be displayed. A user may select one of the first to third composition areas 610, 620, and 630 or select one of the first to third cropped images 615, 625, and 635. According to selection by the user, the cropped image may be stored in the storage unit 175”, in [0172].
CHOE failed to teach or suggest for identifying, for an input image, a first crop candidate and a second crop candidate, wherein the first crop candidate and the second crop candidate encompass first and second portions of the input image; generating a first ROI that encompasses a first portion of the input image having visual content indicated by saliency data for the input image; computing a first evaluation score for the first crop candidate and a second evaluation score for the second crop candidate, wherein each evaluation score indicates a preservation, by a respective crop candidate, of the visual content that is included in at least the first ROI; generating, based on the first evaluation score and the second evaluation score, a selected set of crop candidates that includes the first crop candidate and that excludes the second crop candidate; and providing the selected set of crop candidates. As cited in independent claims 1,10 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao US 20200394434 A1 is cited because the reference teaches “A saliency map generator may be a machine learning module that is provided with a training dataset comprising images and derives a model for performing saliency detection and region of interest extraction on the images using any suitable machine learning algorithm. In some examples, the saliency map generator may be implemented using a first neural network that has been trained with a training dataset to perform saliency detection and region of interest extraction on input images”, see [0062].
Eppolit et al. US  20180352191 A1 is cited because the reference teaches “[0042] In an embodiment, a processed union of important spatial regions in a media asset are used to determine the positioning of the media asset in multiple orientations. In another embodiment, a processed union of important regions of interest in the N media assets is used to determine the potential for the combination of those N media assets into a composition”.
Welinder et al. US  20150161466  A1 is cited because the reference teaches ““[0067] In several embodiments, the process utilized to generate cropped image metadata incorporates a cascade of classifiers that are applied to one or more image data channels including (but not limited to) image gradient magnitude, image gradient orientation, LUV color channels, a greyscale color channel, a dense depth map, a focus map, an image segmentation map and/or a saliency map”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664